Per Curiam.
This is an appeal from the allowance of the account óf J. A. Strowbridge, as administrator of the partnership estate of Wm. Beck & Son. The first objection is that the amount of commissions allowed Strow-bridge for his services are too much for the reason, (1) that he agreed to perform such services without pay, and (2) that the amount allowed is too much. We are unable from the evidence presented and the record before us to concur in this objection upon either of the grounds stated, but think he is entitled to allowance made, and that the same is reasonable for the services performed.
The next objection is that the amount allowed for rent was unauthorized, because by an agreement between the deceased and his son the store was to be occupied without rent. The record discloses that the same was done for several years and that the rent charged is rent which has accrued since his death and which the court below held upon the facts terminated the contract. In this we cannot say there was error.
*504The next objection is, that the amount allowed A. H. Morgan and G. S. Nicholson for their services in taking the inventory and ascertaining the interests of the parties in the partnership was exorbitant. We think the evidence shows otherwise.
The evidence shows that the partnership business was large and complicated and that the services rendered were of the full value allowed. But as it appears that the service of Nicholson was rendered in ascertaining the conditions of the accounts of the partners, and was for the mutual benefit of the estate of Wm. Beck and the partnership of Wm. Beck & Son, we think the compensation of Nicholson should be paid in equal parts by both estates; and in this respect the decree below is modified, and in all other respects affirmed.